Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without 

“fastening unit” in claims 1 and 11.  The Specification notes that the fastening unit comprises two parts which interlock. Therefore, the fastening unit is interpreted as such or as an equivalent thereof.

“controller unit” in claim 8. The specification notes that a controller unit may include a processor and memory, see ¶17. Therefore, the controller unit is interpreted accordingly or as any equivalent thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes 
Claims 1-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grand (US6606875) in view of Gardner (US9152191).
Regarding claims 1 and 11, Grand teaches a heating, ventilation, and air conditioning system, comprising:
at least one heat exchanger unit disposed within a predefined area (Figure 3, 35, Figure 2, 35); and
at least one frame cooperating with each of the at least one heat exchanger unit (Figure 3, 50), wherein the at least one frame comprises a guiding assembly configured to move each of the at least one heat exchanger unit across the predefined area (see chain and rail assembly in Figures 3-4), wherein the guiding assembly comprises:
a guiding rail enabling movement of the one or more heat exchanger units along the length of one or more of the at least one frame (Figure 2, 22);
at least one slider cooperating with the guiding rail to enable movement of the at least one heat exchanger (Figure 3, 40), wherein each of the at least one slider comprises a fastening unit configured to attach a heat exchanger unit from the at least one heat exchanger unit to an associated slider from the at least one slider (Figure 3, portion of 40 which connects 40 to 52, which is part of the heat exchanger).
Grand does not explicitly disclose an actuator for moving the assembly.
However, Gardner discloses utilizing an actuator (Figure 5, 512) for moving an associated slider (Figure 5, 504, col. 14, lines 1-11) which carries a cooling assembly.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate an actuator in Grand which is configured to move an associated slider from the at least one slider as taught by Gardner in order to allow moving of the heat exchanger without the need for personnel to push or pull the assembly.
With regard to claim 11, Grand as modified teaches the subcombination guiding assembly recited, see rejection of claim 1 above.
Regarding claim 2, Grand as modified teaches all of the limitations of claim 1, further comprising:
a refrigeration unit connected to each of the at least one heat exchanger unit (Figure 2, 34, col. 2, lines 47-61).
Regarding claim 3, Grand as modified teaches all of the limitations of claim 2, further comprising
at least one winding arrangement comprising at least one conduit configured to connect the at least one heat exchanger unit to the refrigeration unit (Figure 6, conduit 70 wound from 77 to 65, see Figure 4).
Regarding claim 4, Grand as modified teaches all of the limitations of claim 3, wherein
each of the at least one conduit is a refrigerant line (col. 3, lines 55-60).
Regarding claim 5, Grand as modified teaches all of the limitations of claim 3, wherein a winding arrangement from the at least one winding arrangement is configured to:
wrap an associated conduit from the at least one conduit, when a heat exchanger unit from the at least one heat exchanger unit connected to the associated conduit 
unwrap the associated conduit, when the heat exchanger unit moves away from the refrigeration unit (Figure 4, the opposite direction of movement from the wrapping can be considered unwrapping around the U bend).
Regarding claim 8, Grand as modified teaches all of the limitations of claim 1, but does not explicitly recite a controller unit configured to activate the actuator.
The Examiner takes Official Notice that it is old and well known in the art to utilize a control unit to activate an actuator in order to automate processes accurately and in a cost effective manner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a control unit to activate the actuator in Grand as modified in order to provide accurate and cost effective control of the actuator.
Regarding claim 9, Grand as modified teaches all of the limitations of claim 1, wherein
the actuator comprises a mechanical actuator (the actuator of Grand as modified mechanically moves the heat exchanger assembly).
Regarding claim 10
the predefined area is an enclosed area, wherein the enclosed area comprises at least one partition dividing the enclosed area into a plurality of subareas (Figures 1 and 2, the overall trailer enclosure is split by paneling into subareas).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grand (US6606875) in view of Gardner (US9152191), further in view of Sinha (US20160327298).
Regarding claims 6-7, Grand as modified teaches all of the limitations of claim 1, but does not teach the particulars of claims 6-7.
However, Sinha discloses measuring the temperature in different zones and subsequently adjusting the temperature of that zone to meet the set temperature (¶24, ¶39, ¶40, and ¶42). Furthermore, Grand discloses moving the heat exchanger along the rail to treat different areas (col. 3, lines 4-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize temperature zoning and movement of the heat exchanger along the track to treat zones in need of conditioning in order to allow quick and accurate zone conditioning in the trailer of Grand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SCHYLER S SANKS/Examiner, Art Unit 3763